DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 112(b) rejection of claims 4, 11 and 18 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 1, 8 and 15 have been considered and found persuasive due to Applicant rewriting the allowable subject matter of claims 2, 9 and 16, respectively, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Qian et al. (US 10,008,209) in view of Metallinou et al. (“Using Deep Neural Networks to Improve Proficiency Assessment for Children English Language Learners” pgs. 1468-1472) in view of Townshend (WO 02/071390):
For claims 1, 8 and 15: Metallinou teaches receive from the machine learning engine for the user: duration score, an accentedness score for the audio file, wherein the accentedness score is based on one or more emphasis given to particular syllables or to particular words in the audio file, and an intelligibility score for the audio file, wherein the intelligibility score is based on how many words listeners would recognize in the at least one spoken sentence; and determine a spoken language score for the user based on the duration score, the accentedness score and the intelligibility score, wherein the spoken language score represents a language proficiency of the user for the evaluated language based on the audio file ([4.2 Spectral, duration and confidence features] computing a final proficiency score based on the spectral (accentedness score), duration and confidence scores (intelligibility score); wherein the spectral score is based a pronunciation of the user words; the spectral features are used for pronunciation assessment (matching phonemes); wherein confidence score is based on a ASR module, which assigns confidences scores based on the recognized words; duration score; elementary school).
The difference between the prior art and the claimed invention is that Metallinou does not explicitly teach a system comprising at least one processor executing program code instructions on a server computer coupled to a network, the program code instructions causing the server computer to: receive from a user client an audio file comprising at least one spoken sentence in an evaluated language from a user; determine a plurality of audio file variables from the audio file; apply the audio file variables to a machine learning engine comprising a weighted neural network; a comprehensibility score for the audio file, wherein the comprehensibility score is based on how well listeners would understand the at least one spoken sentence from the user in the evaluated language.
Qian teaches a system comprising at least one processor executing program code instructions on a server computer coupled to a network, the program code instructions causing the server computer to: receive from a user client an audio file comprising at least one spoken sentence in an evaluated language from a user; determine a plurality of audio file variables from the audio file; apply the audio file variables to a machine learning engine comprising a weighted neural network ([Figs. 1-2 & 7B] [col. 3 line 21 to col. 4 line 24] user PC sends speech to the server based neural network speaker recognition system; identifying a plurality of speaker metrics (characteristics); weights of connection among internal neural network are adjusted based on the plurality of speaker metrics).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Metallinou with teachings of Qian by modifying the context-dependent deep neural network hidden Markov models to assess language proficiency as taught by Metallinou to include a system comprising at least one processor executing program code instructions on a server computer coupled to a network, the program code instructions causing the server computer to: receive from a user client an audio file comprising at least one spoken sentence in an evaluated language from a user; determine a plurality of audio file variables from the audio file; apply the audio file variables to a machine learning engine comprising a weighted neural network as taught by Qian for the benefit of determining native language value for the candidate speaker using speaker metrics (Qian [col. 3 lines 48-52]).
The difference between the prior art and the claimed invention is that Metallinou nor Qian teach a comprehensibility score for the audio file, wherein the comprehensibility score is based on how well listeners would understand the at least one spoken sentence from the user in the evaluated language.
Townshend teaches a comprehensibility score for the audio file, wherein the comprehensibility score is based on how well listeners would understand the at least one spoken sentence from the user in the evaluated language ([pg. 8 lines 12-17] the error count is a measure of how well the listener was able to understand the speaker’s response).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Metallinou with teachings of Townshend by substituting the duration score as taught by Metallinou with measuring error count which measures of how well the listener was able to understand the speaker’s response as taught by Townshend for the benefit of evaluating intelligibility of a speaker (Townshend [Abstract]).
The difference between the prior art and the claimed invention is that Metallinou, Qian nor Townshend teach train a machine learning engine on a plurality of different data sets to create a plurality of corresponding weighted neural networks, wherein each data set comprises a plurality of audio files with each audio file having a comprehensibility score, an accentedness score and an intelligibility score and wherein each data set has a unique combination of a speaker native language, an evaluated language and a listener native language.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Metallinou, Qian and Townshend to include train a machine learning engine on a plurality of different data sets to create a plurality of corresponding weighted neural networks, wherein each data set comprises a plurality of audio files with each audio file having a comprehensibility score, an accentedness score and an intelligibility score and wherein each data set has a unique combination of a speaker native language, an evaluated language and a listener native language. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656